DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 11/09/2020 is acknowledged.  The traversal is on the ground(s) that the inventions do not lack unity of invention.  This is not found persuasive because as outlined in the requirement for restriction mailed 09/09/2020, Prock (USPG 20180111209) discloses the tool as commonly claimed between the three inventions. Applicant alleges that the tool of claim 1 chamfers the ends of the gear teeth, but this is not claimed. The claim limitations are simply that the tool produces chamfers on the teeth. As Prock discloses the tool providing finishing machining (Paragraph [0007]), of which chamfering is a known process of finishing machining (see rejection below for examples of this), Prock discloses the claimed limitations shared between all three inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Klingelnberg (DE 202007006751, full English machine translation attached) in view of Ribbeck (US 7431544) and Werner (DE 102005042735).
Regarding claim 1, Klingelnberg discloses a tool for working teeth of a gearwheel. The tool comprises a finger-like tool carrier 42 having a holding section which is associated with an end face of the tool carrier (upper surface as seen in Fig. 3) and is provided for fastening in a tool holder 55 of a machine tool. A tool 43.3 is held on the end section of the tool carrier associated with the other end face, and during use, it describes an impact circle with its cutting edge, whose diameter (D + L2) is determined by the radial distance of the cutting edge of the tool from the axis of rotation of the tool. At least one further tool 43.1 is attached in a middle section of the tool carrier, which is offset in the direction of the holding section of the tool carrier relative to the end section provided with the tool. The further tool is held with its cutting edge at a radial distance to the axis of the rotation of the tool, said radial distance being greater than the radial distance of the cutting edge of the tool held on the end section of the tool holder (by distance L1 – L2). Klingelnberg does not explicitly disclose the tool being used to produce chamfers on teeth of a gearwheel, the gearwheel being an internally and externally toothed gearwheel, and the radial distance of the further tool extending beyond the tool being at least 1.5 times the radial distance of the cutting edge of the tool attached to the end section of the tool carrier.
First, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of Klingelnberg by optimizing the distance that the further tool is offset from the axis of rotation of the tool to be 1.5 times or more the radial distance of 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art (in this case an undisclosed radial distance between the cutting edge of the further tool and the cutting edge of the tool), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Second, Ribbeck discloses a very similar tool 40 used for both deburring (as is the case with Klingelnberg) and/or chamfering edges of the teeth of a gearwheel (Abstract). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of Klingelnberg to enable the tool to be used for either deburring or chamfering, as taught by Ribbeck, thereby increasing the utility of the tool, and enabling its use for more machining operations if desired.
Finally, Werner discloses a similar finger-shaped tool utilized for working gear teeth of an internally and externally toothed gearwheel 6 (see Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to utilize the tool of claim 1 to chamfer internal and external teeth of a gearwheel, as taught by Werner, depending on the desired final workpiece being produced by the operator.
Regarding claim 2, Klingelnberg does not explicitly disclose the construction of the middle section and how the chamfering tool is attached thereto.
Ribbeck discloses a similar tool, in which the middle section is constructed as a ring 54 having an end face (i.e. a ledge) with recesses (i.e. a seat) for the tool(s) 43.1 is provided (Col. 6, Lines 1-10 and Figs. 2 & 3).

Regarding claim 4, Klingelnberg discloses a distance, A, measured axially parallel to the axis of rotation, between the cutting edge of the tool held on the end section and the cutting edge of the tool held on the middle section. None of Klingelnberg, Ribbeck or Werner explicitly disclose this distance, A, of being at least 30% of the distance, also measured axially parallel to the axis of rotation, between the end of the holding section 41 associated with the middle section and the end face (where 44.1 points in Fig. 3) of the end section of the end section of the tool carrier remote from the holding section.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the distance A disclosed by Klingelnberg to be at least 30% of the distance measured axially parallel to the axis of rotation, between the end of the holding section 41 associated with the middle section and the end face (where 44.1 points in Fig. 3) of the end section of the end section of the tool carrier remote from the holding section, depending on the depending on the shape and size of the gearwheel being machined, and the needs for such a machining operation. See also the above-cited case law regarding optimum ranges.
Regarding claim 5, Klingelnberg discloses at least two tools 43.3 being fixed to the end section of the tool carrier (see Fig. 2).
Regarding claim 6, Klingelnberg discloses at least two tools 43.1 being fixed to the middle section (see Figs. 2 and 3).
Regarding claim 7, Klingelnberg discloses that the tools 43.1 associated with the middle section and the tools 43.3 associated with the end section being arranged opposite to one another in the radial direction with respect to the axis of rotation E of the tool (see Fig. 2).
Regarding claim 8, Klingelnberg discloses the tools being cutting plates (Paragraph [0016]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan W Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.